Title: Monday March 4. 1776.
From: Adams, John
To: 


       Resentment is a Passion, implanted by Nature for the Preservation of the Individual. Injury is the Object which excites it. Injustice, Wrong, Injury excites the Feeling of Resentment, as naturally and necessarily as Frost and Ice excite the feeling of cold, as fire excites heat, and as both excite Pain. A Man may have the Faculty of concealing his Resentment, or suppressing it, but he must and ought to feel it. Nay he ought to indulge it, to cultivate it. It is a Duty. His Person, his Property, his Liberty, his Reputation are not safe without it. He ought, for his own Security and Honour, and for the public good to punish those who injure him, unless they repent, and then he should forgive, having Satisfaction and Compensation. Revenge is unlawfull.
       It is the same with Communities. They ought to resent and to punish.
      